
	
		I
		111th CONGRESS
		1st Session
		H. R. 2641
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. Tanner (for
			 himself, Mr. Childers,
			 Mr. Brady of Pennsylvania, and
			 Mr. Matheson) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend section 1862 of the Social Security Act with
		  respect to the application of Medicare secondary payer rules to workers’
		  compensation settlement agreements and Medicare set-asides under such
		  agreements.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Secondary Payer and Workers’
			 Compensation Settlement Agreements Act of 2009.
		2.Application of
			 Medicare secondary payer rules to certain workers’ compensation settlement
			 agreements and qualified Medicare set-aside provisions
			(a)Exception from
			 secondary payer provisions for certain workers’ compensation settlement
			 agreementsSection 1862 of
			 the Social Security Act (42 U.S.C. 1395y) is amended—
				(1)in subsection
			 (b)(2)(A)(ii), by inserting subject to subsection (n), after
			 (ii); and
				(2)by adding at the
			 end the following new subsection:
					
						(n)Exception from
				secondary payer provisions for certain workers’ compensation settlement
				agreements
							(1)In
				generalA workers’ compensation law or plan shall not be treated,
				for purposes of subsection (b), as a primary plan with respect to an exempt
				workers’ compensation settlement agreement.
							(2)Exempt workers’
				compensation settlement agreement definedFor purposes of this
				subsection, an exempt workers’ compensation settlement agreement
				means a workers’ compensation agreement that is described in any of the
				following subparagraphs:
								(A)Present value of
				$25,000 or lessA workers’
				compensation settlement agreement that has a present value, as determined under
				paragraph (3), that is, subject to the last sentence of this paragraph, $25,000
				or less.
								(B)Likely
				ineligibility of workers’ compensation claimant for Medicare
				benefitsA workers’ compensation settlement agreement the
				claimant of which is not eligible for benefits under this title as of the
				effective date of the agreement and, under paragraph (4), is unlikely to become
				so eligible within 30 months after such effective date.
								(C)No future
				medical expensesA workers’ compensation settlement agreement the
				claimant of which is not eligible for payment of medical expenses incurred
				after the effective date of such agreement that are available under the
				workers’ compensation law or plan of the jurisdiction in which such agreement
				will be effective.
								(D)No limitation on
				future medical expensesA workers’ compensation settlement
				agreement that does not limit or extinguish the right of the claimant involved
				to payment of medical expenses incurred after the effective date of such
				agreement that are available under the workers’ compensation law or plan of the
				jurisdiction in which such agreement will be effective.
								The
				Secretary may adopt rules for an increase in the dollar amount specified under
				subparagraph (A).(3)Determination of
				present value of workers’ compensation settlement agreement
								(A)In
				generalSubject to subparagraph (B), for purposes of paragraph
				(2)(A) and subsection (o) and with respect to a work-related injury or illness
				that is the subject of a workers’ compensation settlement agreement, the
				present value of the agreement is the sum of any of the following amounts that
				are used to fund the agreement:
									(i)The amount of any
				cash payment.
									(ii)The amount of the
				purchase cost of an annuity (and not the payout or the projected payout paid
				during the term of such annuity).
									(iii)The amount of
				the sum of any funds under clause (i) or (ii), previously paid pursuant to a
				workers’ compensation settlement agreement for the same workers’ compensation
				claim.
									(B)Costs excluded
				from present valueThe present value of a workers’ compensation
				settlement agreement does not include the following payments made because of
				the workers’ compensation claim involved:
									(i)Payments to
				satisfy previous unpaid medical expenses.
									(ii)Payments to satisfy third party claims or
				liens for amounts previously paid, such as payments under this title, payments
				under the Medicaid program under title XIX, payments under a program of the
				Department of Veterans Affairs under title 38, United States Code, payments
				under an employee welfare benefit plan (as defined in section 3(1) of the
				Employee Retirement and Income Security Act of 1974), and other similar third
				party payments.
									(iii)The attorney
				fees for the claimant involved.
									(iv)Any other
				procurement costs incurred by a party to the agreement to secure the
				agreement.
									(4)Determination of
				likely ineligibility of claimant for Medicare benefitsFor
				purposes of paragraph (2)(B), a workers’ compensation claimant shall be deemed
				unlikely to become eligible for benefits under this title within 30 months
				after the effective date of othe agreement unless, as of the effective date of
				the agreement, such claimant is insured for disability insurance benefits as
				determined under subsection (c)(1) of section 223 and meets any of the
				following requirements:
								(A)Awarded
				disability benefitsThe claimant has been awarded disability
				insurance benefits.
								(B)Applied for
				disabilityThe claimant has applied for disability insurance
				benefits and the claimant’s application has been pending without decision for
				90 days or less after the date of filing the application.
								(C)Appealing denial
				of disability benefitsThe claimant has been denied disability
				insurance benefits and is appealing (or intending to appeal) a denial of such
				benefits under subsection (a) of such section.
								(D)Minimum
				ageThe claimant is at least 62 years and 6 months of age.
								(E)End stage renal
				diseaseThe claimant is medically determined to have end stage
				renal disease, but does not as of such date qualify for benefits under this
				title by reason of such disease.
								(5)DefinitionsFor
				purposes of this subsection and subsection (o):
								(A)Workers’
				compensation settlement agreementThe term workers’ compensation
				settlement agreement means an agreement, including a commutation
				agreement or compromise agreement, or any combination of both, between a
				workers’ compensation claimant and one or more workers’ compensation payers
				which is intended—
									(i)to foreclose the possibility of future
				payment of some or all workers’ compensation benefits involved; and
									(ii)(I)to compensate the
				claimant for a work-related injury or illness as provided for by a workers’
				compensation law or plan; or
										(II)to eliminate cause for litigation
				involving issues in dispute between the claimant and payer.
										(B)Workers’
				compensation payerThe term workers’ compensation
				payer means, with respect to a workers’ compensation law or plan, a
				workers’ compensation insurer, self-insurer, employer, individual, or any other
				entity that is or may be liable for the payment of benefits to a workers’
				compensation claimant pursuant to the workers’ compensation law or plan.
								(C)Workers’
				compensation claimantThe term workers’ compensation
				claimant means a worker who—
									(i)is
				or may be covered under a workers’ compensation law or plan (or similar
				compensation plan); and
									(ii)submits a claim
				or accepts benefits under such law or plan (or similar compensation plan) for a
				work-related injury or illness.
									(D)Workers’
				compensation law or plan
									(i)In
				generalThe term workers’ compensation law or plan
				means a law or program administered by a State or the United States to provide
				compensation to workers for a work-related injury or illness (or for disability
				or death caused by such an injury or illness), including the Longshore and
				Harbor Workers’ Compensation Act (33 U.S.C. 901–944, 948–950), chapter 81 of
				title 5, United States Code (known as the Federal Employees Compensation Act),
				the Black Lung Benefits Act (30 U.S.C. 931 et seq.), and part C of title 4 of
				the Federal Coal Mine and Safety Act (30 U.S.C. 901 et seq.), but not including
				the Act of April 22, 1908 (45 U.S.C. 51 et seq.) (popularly referred to as the
				Federal Employer’s Liability Act).
									(ii)Inclusion of
				similar compensation planSuch term includes a similar compensation
				plan established by an employer that is funded by such employer or the
				insurance carrier of such employer to provide compensation to a worker of such
				employer for a work-related injury or illness.
									(E)Compromise
				agreementThe term compromise agreement means a
				workers’ compensation settlement agreement that—
									(i)applies to a
				workers’ compensation claim that is denied or contested, in whole or in part,
				by a workers’ compensation payer involved under the workers’ compensation law
				or plan (or similar compensation plan) applicable to the jurisdiction in which
				the agreement has been settled; and
									(ii)does not provide
				for a payment of the full amount of benefits sought or payable under the
				workers’ compensation claim.
									(F)Commutation
				agreementThe term commutation agreement means a
				workers’ compensation settlement agreement to settle all or a portion of a
				workers’ compensation claim, in which—
									(i)liability for past
				and future benefits is not disputed; and
									(ii)the parties to
				the agreement agree to include payment for future workers’ compensation
				benefits payable after the date on which the agreement becomes
				effective.
									.
				(b)Satisfaction of
			 secondary payer requirements through use of qualified Medicare set-asides under
			 workers’ compensation settlement agreementsSection 1862 of the Social Security Act (42
			 U.S.C. 1395y), as amended by subsection (a), is further amended by adding at
			 the end the following new subsection:
				
					(o)Treatment of
				qualified Medicare set-asides under workers’ compensation settlement
				agreements
						(1)Satisfaction of
				secondary payer requirements through use of qualified Medicare
				set-asides
							(A)Full
				satisfaction of claim obligations
								(i)In
				generalIf a workers’ compensation settlement agreement, related
				to a claim of a workers’ compensation claimant, includes a qualified Medicare
				set-aside, such set-aside shall satisfy any obligation with respect to the
				present or future payment reimbursement under subsection (b)(2), with respect
				to such claim. The Secretary shall have no further recourse, directly or
				indirectly, under this title.
								(ii)Rule of
				constructionNothing in this section shall be construed as
				requiring the submission of a Medicare set-aside to the Secretary.
								(B)Medicare
				set-aside and Medicare set-aside amount definedFor purposes of
				this subsection:
								(i)Medicare
				set-asideThe term Medicare set-aside means, with
				respect to a workers’ compensation settlement agreement, a provision in the
				agreement that provides for a payment of a lump sum, annuity, a combination of
				a lump sum and an annuity, or other amount that is in full satisfaction of the
				obligation described in subparagraph (A) for items and services that the
				workers’ compensation claimant under the agreement received or is likely to
				receive under the applicable workers’ compensation law and for which payment
				would be made under this title, but for subsection (b)(2)(A).
								(ii)Medicare
				set-aside amountThe term Medicare set-aside amount
				means, with respect to a Medicare set-aside, the amount described in clause
				(i).
								(2)Qualified
				Medicare set-aside
							(A)Requirements of
				qualified Medicare set-asideFor purposes of this subsection, the
				term qualified Medicare set-aside is a Medicare set-aside in which
				the Medicare set-aside amount reasonably takes into account the full payment
				obligation described in paragraph (1)(A), consistent with subparagraphs (B) and
				(C) and giving due consideration to the following:
								(i)The illness or
				injury giving rise to the workers’ compensation claim involved.
								(ii)The age and life
				expectancy of the claimant involved.
								(iii)The
				reasonableness of and necessity for future medical expenses for treatment of
				the illness or injury involved.
								(iv)The duration of
				and limitation on benefits payable under the workers’ compensation law or plan
				involved.
								(B)Items and
				services includedThe Medicare set-aside—
								(i)shall include
				payment for items and services that are authorized for payment under this title
				as of the effective date of the workers’ compensation settlement agreement
				involved and that are covered by the workers’ compensation law or plan
				involved; and
								(ii)is not required
				to provide for payment for items and services that are not described in clause
				(i).
								(C)Payment
				requirements
								(i)Required use of
				workers’ compensation fee schedule
									(I)In
				generalExcept in the cases of a Medicare set-aside deemed a
				qualified Medicare set-aside under paragraph (4)(A) or an optional direct
				payment of a Medicare set-aside made under paragraph (6)(A), the set-aside
				amount shall be based upon the payment amount for items and services under the
				workers’ compensation fee schedule (effective as of the date of the agreement)
				applicable to the workers’ compensation law or plan involved.
									(II)Workers’
				compensation fee schedule definedFor purposes of this subsection, the term
				workers’ compensation fee schedule means, with respect to a
				workers’ compensation law or plan of a State or a similar plan applicable in a
				State, the schedule of payment amounts the State has established to pay
				providers for items and services furnished to workers who incur a work-related
				injury or illness as defined under such law or plan (or in the absence of such
				a schedule, the applicable medical reimbursement rate under such law or
				plan).
									(ii)Required
				payment adjustment for certain feesThe Medicare set-aside amount
				otherwise computed shall be reduced by—
									(I)the amount of the
				direct costs and expenses incurred in establishing, administering, or securing
				approval for the Medicare set-aside; and
									(II)the proportional
				share of other costs and expenses (including fees for attorneys, third-party
				vendors, and administrators) incurred by the claimant or payer in entering into
				the workers’ compensation settlement agreement involved.
									(iii)Optional
				proportional adjustment for compromise settlement agreements
									(I)In
				generalIn the case of a
				compromise settlement agreement, a workers’ compensation claimant or workers’
				compensation payer who is party to the agreement may elect (but is not
				required) to calculate the Medicare set-aside amount of the agreement by
				applying a percentage reduction to the Medicare set-aside amount for the total
				settlement amount that could have been payable under the applicable workers’
				compensation law or similar plan involved had the denied or contested portion
				of the claim not been subject to a compromise agreement. The percentage
				reduction shall be equal to the denied or contested percentage of such total
				settlement. Such election may be made by a party to the agreement only with the
				written consent of the other party to the agreement.
									(II)ApplicationIf
				the workers’ compensation claimant or workers’ compensation payer elects to
				calculate the Medicare set-aside amount under this clause, the Medicare
				set-aside shall be deemed a qualified Medicare set-aside.
									(3)Process for
				approval of qualified Medicare set-asides
							(A)Optional prior
				approval by SecretaryA party
				to a workers’ compensation settlement agreement that includes a Medicare
				set-aside may submit to the Secretary the set-aside, including appropriate
				supporting documentation specified by the Secretary, for approval of the
				set-aside as a qualified Medicare set-aside. The set-aside shall be submitted
				in accordance with a procedure specified by the Secretary.
							(B)Automatic
				approval unless disapprovedA
				Medicare set-aside submitted under subparagraph (A) shall be deemed a qualified
				Medicare set-aside unless the Secretary determines and provides notice under
				subparagraph (C) that the Medicare set-aside does not satisfy the requirements
				of paragraph (2)(A) because the amount of the proposed Medicare set-aside is
				based on a substantial material error and is not supported by the documentation
				submitted under subparagraph (A).
							(C)Notice of
				determination of disapprovalNot later than 60 days after the
				date on which the Secretary receives a submission under subparagraph (A), the
				Secretary shall notify in writing the parties to the workers’ compensation
				settlement agreement of the determination under subparagraph (B). If the
				determination disapproves such submission the Secretary shall include with such
				notification the specific reasons for the disapproval. A determination that
				disapproves a submission is not valid if the determination does not include a
				specific explanation of each deficiency of the submission.
							(4)Safe harbor for
				certain Medicare set-asides
							(A)In
				generalA Medicare set-aside of a workers’ compensation
				settlement agreement shall be deemed a qualified Medicare set-aside if the
				Medicare set-aside amount is the safe harbor amount for the agreement and if
				the present value of the workers’ compensation settlement agreement (as
				determined under subsection (n)(3)) does not exceed, subject to subparagraph
				(D), $250,000.
							(B)Safe harbor
				amount definedFor purposes
				of this paragraph, the term safe harbor amount means, for a
				workers’ compensation settlement agreement, 10 percent of the present value of
				the agreement (as determined under subsection (n)(3)).
							(C)Rule of
				constructionIn the case of a workers’ compensation settlement
				agreement with a Medicare set-aside that is deemed a qualified Medicare
				set-aside under subparagraph (A), the fact that the workers’ compensation
				claimant or workers’ compensation payer involved may elect direct payment under
				paragraph (6)(A) or an adjustment under paragraph (2)(C)(iii) shall not be
				construed as prohibiting such claimant or payer from basing the set-aside
				amount on the safe harbor amount for such agreement.
							(D)RulesThe
				Secretary may adopt rules for an increase in the dollar amount specified under
				subparagraph (A). Such rules may provide that the increase in such dollar
				amount be the same percentage increase as the percentage increase in the dollar
				amount effected under the last sentence of subsection (n)(2).
							(5)Appeals
							(A)In
				generalA party to a workers’ compensation settlement agreement
				that is dissatisfied with a determination under paragraph (3)(B), upon filing a
				request for reconsideration with the Secretary not later than 60 days after the
				date of notice of such determination, shall be entitled to—
								(i)reconsideration of
				the determination by the Secretary (with respect to such determination);
								(ii)a
				hearing before an administrative judge thereon; and
								(iii)judicial review
				of the Secretary’s final determination after such hearing.
								(B)Deadlines for
				decisions
								(i)Reconsiderations
									(I)In
				generalThe Secretary shall conduct and conclude a
				reconsideration of a determination under paragraph (3)(B) and mail the notice
				of the decision of such reconsideration by not later than the last day of the
				30-day period beginning on the date that a request for such reconsideration has
				been timely filed.
									(II)Appeals of
				reconsiderationsIf a party to the workers’ compensation
				settlement involved is dissatisfied with the Secretary’s decision under
				subclause (I), that party may file an appeal within the 30-day period after the
				date of receipt of the notice of the decision under such subclause and request
				a hearing before an administrative law judge.
									(III)Failure by
				Secretary to provide noticeIn the case of a failure by the
				Secretary to mail the notice of the decision under subclause (I) by the last
				day of the period described in such subclause, the party requesting the
				reconsideration may request a hearing before an administrative law judge,
				notwithstanding any requirements for a reconsideration of a determination for
				purposes of the party’s right to such hearing.
									(ii)Hearings
									(I)In
				generalAn administrative law judge shall conduct and conclude a
				hearing on a decision of the Secretary under clause (i) and render a decision
				on such hearing by not later than the last day of the 90-day period beginning
				on the date that a request for such hearing has been timely filed.
									(II)Judicial
				reviewA decision under subclause (I) by an administrative law
				judge constitutes a final agency action and is subject to judicial
				review.
									(III)Failure by
				administrative law judge to render timely decisionIn the case of
				a failure by an administrative law judge to render a decision under subclause
				(I) by the last day of the period described in such subclause, the party
				requesting the hearing may seek judicial review of the decision under clause
				(i), notwithstanding any requirements for a hearing for purposes of the party’s
				right to such judicial review.
									(6)Administration
				of Medicare set-aside provisions; protection from certain liability
							(A)Optional direct
				payment of Medicare set-aside amount
								(i)Election for
				direct payment of Medicare set-asideWith respect to a claim for
				which a workers’ compensation settlement agreement is established, a workers’
				compensation claimant or workers’ compensation payer who is party to the
				agreement may elect, but is not required, to transfer to the Secretary a direct
				payment of the qualified Medicare set-aside or an annuity purchased to directly
				fund the set-aside amount. With respect to a qualified Medicare set-aside paid
				directly to the Secretary, the parties involved may calculate the Medicare
				set-aside amount of such set-aside using any of the following methods:
									(I)In the case of any
				Medicare set-aside deemed a qualified Medicare set-aside under paragraph
				(4)(A), the amount calculated in accordance with such paragraph.
									(II)In the case of
				any Medicare set-aside of a compromise settlement agreement under paragraph
				(2)(C)(iii), the amount calculated in accordance with such paragraph.
									(III)In the case of any Medicare set-aside, the
				amount based upon the payment amount for items and services under the workers’
				compensation fee schedule (effective as of the date of the agreement)
				applicable to the workers’ compensation law or plan involved, in accordance
				with paragraph (2)(C)(i)(I).
									(IV)In the case of any
				Medicare set-aside, the payment amount applicable to the items and services
				under this title as in effect on the effective date of the agreement.
									Such transfer shall be in accordance
				with a procedure established by the Secretary and shall be made only upon
				written consent of the other party to the agreement.(ii)Election
				satisfying liabilityAn
				election made under clause (i), with respect to a qualified Medicare set-aside
				shall satisfy any payment, in relation to the underlying claim of the related
				workers’ compensation settlement agreement, required under subsection (b)(2) to
				be made by the claimant or payer to the Secretary. The Secretary shall have no
				further recourse, directly or indirectly, under this title.
								(B)Requirement for
				timely notice of Medicare repayments owed by workers’ compensation claimant or
				payer to Secretary
								(i)In
				generalNot later than 90 days after the date on which the
				Secretary receives a request from a workers’ compensation claimant or workers’
				compensation payer for documentation of any conditional payment made under
				subsection (b)(2)(B)(i) on behalf of the claimant, the Secretary shall provide
				to the claimant or payer such documentation. Such documentation shall be
				sufficient for the claimant or payer to make a reasonable determination whether
				such a payment was for an item or service furnished in connection with the
				claimant’s work related injury or illness involved. The claimant or payer may
				rely on the documentation provided under this clause in making such
				determination. Payment of the amount of the conditional payment, after
				deducting from such amount any procurement costs involved and any costs for
				unrelated and inappropriate items or services, shall discharge further
				liability with respect to the conditional payment.
								(ii)Liability for
				reimbursements related to requested informationIf the Secretary
				fails to provide information in accordance with clause (i), then neither the
				claimant nor the payer described in such clause shall be liable for any
				reimbursement under subsection (b)(2)(B) with respect to the conditional
				payment for which information was requested under such clause.
								(C)Protection from
				certain liability
								(i)Liability for
				Medicare set-aside payment greater than payment under workers’ compensation
				lawNo workers’ compensation
				claimant, workers’ compensation payer, employer, administrator of the Medicare
				set-aside, legal representative of the claimant, payer, employer, or
				administrator, or any other party related to the claimant, payer, employer, or
				administrator shall be liable for any payment amount established under a
				Medicare set-aside for an item or service provided to the claimant that is
				greater than the payment amount for the item or service established under the
				workers’ compensation fee schedule (or in the absence of such schedule, the
				medical reimbursement rate) under the compensation law or plan of the
				jurisdiction where the agreement will be effective.
								(ii)Liability for
				provider charges greater than payment under workers’ compensation
				agreementWith respect to a
				workers’ compensation settlement agreement, a provider may not bill (or collect
				any amount from) the workers’ compensation claimant, workers’ compensation
				payer, employer, administrator of the Medicare set-aside, legal representative
				of the claimant, payer, employer, or administrator, or any other party related
				to the claimant, payer, employer, or administrator an amount for items and
				services provided to the claimant that is greater than the payment rate for
				such items and services established under the Medicare set-aside of the
				agreement. No person is liable for payment of any amounts billed for an item or
				service in violation of the previous sentence. If a provider willfully bills
				(or collects an amount) for such an item or service in violation of such
				sentence, the Secretary may apply sanctions against the provider in accordance
				with section 1842(j)(2) in the same manner as such section applies with respect
				to a physician. Paragraph (4) of section 1842(j) shall apply under this clause
				in the same manner as such paragraph applies under such section.
								(D)Authority to
				modify or terminate qualified Medicare set-asides
								(i)In case of death
				of claimantAt any time after the death of a workers’
				compensation claimant, an individual entitled (after such death) to
				disbursement of the funds remaining in the Medicare set-aside involved in the
				workers’ compensation claim of the claimant may submit to the Secretary a
				request to terminate the Medicare set-aside upon a showing of the death and
				payment of all claims that are subject to this subsection.
								(ii)In the case of
				medical improvement or change of circumstancesAt any time after
				the date that is five years after the date of qualification of a Medicare
				set-aside involved, the workers’ compensation claimant involved may submit to
				the Secretary a request to modify or terminate the Medicare set-aside upon a
				showing of a substantial medical improvement of the claimant, with respect to
				the injury or illness involved, or of changed circumstances of the claimant
				that justify a reduction of the funds of the Medicare set-aside (as in
				existence on the date of such request) by at least 25 percent.
								(iii)Notice
				requiredThe Secretary may
				not approve a request submitted under clause (i) or (ii) to modify or terminate
				a Medicare set-aside unless the workers’ compensation claimant involved or the
				individual entitled to disbursement (as described in clause (i)) includes with
				such request the following:
									(I)Assurances
				satisfactory to the Secretary that at the time of the submission of such
				request the claimant or individual entitled to disbursement sent notice of such
				request to any party that has a reversionary interest to such request and that
				is specifically designated in the Medicare set-aside for receipt of such
				notice.
									(II)Assurances
				satisfactory to the Secretary that such notice was sent by certified mail to
				the address of record of such designated party.
									(III)A copy of such
				notice.
									(iv)Process for
				approval of applications to modify or terminate qualified Medicare set-asides
				in the case of medical improvement or change of
				circumstancesSubparagraphs (B) and (C) of paragraph (3) shall
				apply to requests submitted to the Secretary under clause (ii) to modify or
				terminate a Medicare set-aside in the same manner as such subparagraphs apply
				to Medicare set-aside agreements submitted to the Secretary under subparagraph
				(A) of such paragraph to be deemed qualified Medicare set-asides. In applying
				such subparagraphs (B) and (C), any reference to such subparagraph (A) shall be
				deemed a reference to clause (ii), and any reference in such subparagraph (B)
				to the requirements of paragraph (2)(A) shall be deemed to
				include a reference to the showing required under clause (ii).
								(v)Effective dates
				for modifications and terminations
									(I)For death of
				claimantIn the case of a termination request under clause (i)
				that is approved, the termination shall take effect on the latter of the date
				on which the showing described in such clause has been provided to the
				Secretary, or the date that is 60 days after the date on which the individual
				entitled to disbursement of the funds remaining in the Medicare set-aside
				involved sends the notice under clause (iii) to the party designated for
				receipt of such notice.
									(II)For medical
				improvement or change of circumstancesIn the case of a
				modification request or termination request under clause (ii) that is approved
				according to clause (iv), the modification or termination, respectively, shall
				take effect on the latter of the date of the approval or the date that is 60
				days after the date on which the workers’ compensation claimant involved sends
				the notice under clause (iii) to the party designated for receipt of such
				notice.
									(vi)Treatment of
				remaining Medicare set-aside fundsUpon termination or
				modification under this paragraph, any funds released from the set-aside shall
				revert pursuant to the terms of the settlement agreement, or if there is no
				reversionary clause, then such remaining funds shall be disbursed pursuant to
				the applicable State law.
								(7)Treatment of
				State workers’ compensation lawFor purposes of this subsection
				and subsection (n), if a workers’ compensation settlement agreement is
				accepted, reviewed, approved, or otherwise finalized in accordance with the
				workers’ compensation law of the jurisdiction in which such agreement will be
				effective, such acceptance, review, approval, or other finalization shall be
				deemed conclusive as to any and all matters within the jurisdiction of the
				workers’ compensation law, including the determination of the total amount that
				could have been payable for a claim which is the subject of a compromise
				agreement in accordance with paragraph (2)(C)(iii). A determination made by
				applicable authority for a jurisdiction that a workers’ compensation settlement
				agreement is in accordance with the workers’ compensation law of the
				jurisdiction shall not be subject to review by the
				Secretary.
						.
			(c)Conforming
			 amendmentsSection 1862(b) of the Social Security Act (42 U.S.C.
			 1395y(b)), as amended by subsection (a), is further amended—
				(1)in paragraph
			 (2)(B)(ii), by striking A primary plan and inserting
			 Subject to subsections (n) and (o), a primary plan;
				(2)in paragraph
			 (2)(B)(iii)—
					(A)in the first
			 sentence, by striking In order to recover payment and inserting
			 Subject to subsection (o), in order to recover payment;
			 and
					(B)in the third
			 sentence, by striking In addition and inserting Subject
			 to subsection (o), in addition; and
					(3)in paragraph
			 (3)(A), by striking There is established a private cause of
			 action and inserting Subject to subsection (o), there is
			 established a private cause of action.
				(d)Modernizing
			 terminology for purposes of Medicare secondary payer
			 provisionsParagraph (2)(A) of such section is amended by
			 striking workmen’s compensation law or plan and inserting
			 workers’ compensation law or plan each place it appears.
			3.Limitation on
			 additional liability; severability
			(a)Limitation on
			 additional liability under current agreements except for
			 fraudNothing in the Medicare secondary payer provisions in
			 section 1862(b) of the Social Security Act (42 U.S.C. 1395y(b)) shall authorize
			 the Secretary of Health and Human Services to impose liability that is
			 additional to the liability in effect on the date of the enactment of this Act
			 with respect to a workers’ compensation settlement agreement the effective date
			 of which is before such date of enactment, except in the case of fraud.
			(b)SeverabilityIf any provision of this Act or the
			 amendments made by this Act or the application thereof to any person or
			 circumstance is held invalid, the remainder of this Act, the amendments made by
			 this Act, or the application thereof to other persons not similarly situated or
			 to other circumstances shall not be affected by such invalidation.
			4.Effective
			 dateThe amendments made by
			 section 2 shall apply to a workers’ compensation settlement agreement with an
			 effective date on or after the date of the enactment of this Act.
		
